


--------------------------------------------------------------------------------



EXHIBIT 10.2





[image00001.jpg]
 
 
 
[image1.jpg]
 
U.S. Small Business Administration
 
NOTE
 
(SECURED DISASTER LOANS)
 
Date: March 26, 2020
 
Loan Amount: $500,000.00
 
Annual Interest Rate: 3.750%

 
Application # 2000067240 Loan# EIDL 4316357010
 


  1.
PROMISE TO PAY: In return for a loan. Borrower promises to pay to the order of
SBA the amount of Five Hundred Thousand Dollars ($500,000.00) interest on the
unpaid principal balance, and all other amounts required by this Note.

 


  2.
DEFINITIONS:   A)  "Collateral" means any property taken as security for payment
of this Note or any guarantee of this Note.  B) "Guarantor" means each person or
entity that signs a guarantee of payment of this Note.  C) "Loan Documents"
means the documents related to this loan signed by Borrower, any Guarantor, or
anyone who pledges collateral.

 


  3.
PAYMENT TERMS: Borrower must make all payments at the place SBA designates.
Borrower may prepay this Note in part or in full at any time, without notice or
penalty. Borrower must pay principal and interest payments of Two Thousand Four
Hundred Thirty-Seven And 00/100 ($2,437.00) every month beginning Twelve (12)
months from the date of the Note. SBA will apply each installment payment first
to pay interest accrued to the day SBA receives the payment and will then
apply any remaining balance to reduce principal. All remaining principal and
accrued interest is due and payable Thirty (30) years from the date of the Note.

 


  4.
DEFAULT: Borrower is in default under this Note if Borrower does not make a
payment when due under this Note, or if Borrower:  A) Fails to comply with any
provision of this Note. the Loan Authorization and Agreement, or other Loan
Documents:  B)  Defaults on any other SBA loan;  C)  Sells or otherwise
transfers, or does not preserve or account to SBA’s satisfaction for, any of the
Collateral or its proceed:  D)  Does not disclose, or anyone acting on their
behalf docs not disclose, any material fact to SBA:  E)  Makes, or anyone acting
on their behalf makes, a materially false or misleading representation to SBA: 
F)  Defaults on any loan or agreement with another creditor, if SBA believes the
default may materially affect Borrower's ability to pay this Note: G)  Fails to
pay any taxes when due:  H)  Becomes the subject of a proceeding under any
bankruptcy or insolvency law:  I)  Has a receiver or liquidator appointed for
any part of their business or property:  J)  Makes an assignment for the benefit
of creditors:  K)  Has any adverse change in financial condition or business
operation that SBA believes may materially affect Borrower’s ability to pay this
Note:  L)  Dies:  M)  Reorganizes, merges, consolidates, or otherwise changes
ownership or business structure without SBA's prior written consent; or,  N) 
Becomes the subject of a civil or criminal action that SBA believes may
materially affect Borrower's ability to pay this Note.

 


  5.
SBA'S RIGHTS IF THERE IS A DEFAULT: Without notice or demand and without giving
up any of its rights, SBA may: A)  Require immediate payment of all amounts
owing under this Note:  B)  Have recourse to collect all amounts owing from any
Borrower or Guarantor;  C)  File suit and obtain judgment:  D)  Take possession
of any Collateral: or  E)  Sell, lease, or otherwise dispose of, any Collateral
at public or private sale, with or without advertisement.

 


  6.
SBA'S GENERAL POWERS: Without notice and without Borrower's consent. SBA may: 
A)  Bid on or buy the Collateral at its sale or the sale of another lien holder,
at any price it chooses:  B)  Collect amounts due under this Note, enforce the
terms of this Note or any other Loan Document, and preserve or dispose of the
Collateral. Among other things, the expenses may include payments for property
taxes, prior liens, insurance, appraisals, environmental remediation costs, and
reasonable attorney’s fees and costs. If SBA incurs such expenses, it may demand
immediate reimbursement from Borrower or add the expenses to the principal
balance:  C)  Release anyone obligated to pay this Note;  D)  Compromise,
release, renew, extend or substitute any of  the Collateral: and  E)  Take any
action necessary to protect the Collateral or collect amounts owing on this
Note.

 


  7.
FEDERAL LAW APPLIES: When SBA is the holder, this Note will be interpreted and
enforced under federal law, including SBA regulations. SBA may use state or
local procedures for filing papers, recording documents, giving notice,
foreclosing liens, and other purposes. By using such procedures, SBA does not
waive any federal immunity from state or local control, penalty, tax, or
liability. As to this Note, Borrower may not claim or assert against SBA any
local or state law to deny any obligation, defeat any claim of SBA, or preempt
federal law.

 


  8.
GENERAL PROVISIONS:  A)  All individuals and entities signing this Note are
jointly and severally liable.  B)  Borrower waives all suretyship defenses.  C) 
Borrower must sign  all documents required at any time to comply with the Loan
Documents and to enable SBA to acquire, perfect, or maintain SBA’s liens on
Collateral.  D)  SBA may exercise any of its rights separately or together, as
many times and in any order it chooses. SBA may delay or forgo enforcing any of
its rights without giving up any of them.  E)  Borrower may not use an oral
statement of SBA to contradict or alter the written terms of this Note.  F)  If
any part of this Note is unenforceable, all other parts remain in effect.  G) 
To the extent allowed by law, Borrower waives all demands and notices in
connection with this Note, including presentment, demand, protest, and notice of
dishonor. Borrower also waives any defenses based upon any claim that SBA did
not obtain any guarantee:

 


 


SBA FORM 147 B (5-00) Page 1 of 2

--------------------------------------------------------------------------------




 
2000067240/EIDL 4316357010
 


 
did not obtain, perfect, or maintain a lien upon Collateral; impaired
Collateral: or did not obtain the fair market value of Collateral at a sale. 
H)  SBA may sell or otherwise transfer this Note.
 


  9.
MISUSE OF LOAN FUNDS: Anyone who wrongfully misapplies any proceeds of the loan
will be civilly liable to SBA for one and one-half times the proceeds disbursed,
in addition to other remedies allowed by law.

 
 
 10.
BORROWER'S NAME(S) AND SIGNATURE(S): By signing below, each individual or entity
acknowledges and accepts personal obligation and full liability under the Noted
as Borrower.

 


Corporate Seal




 



   
Corporate Execution:
 




   
STRATA SKIN SCIENCES, INC.
 

 


 



 
BY:
/s/ Dolev Rafaeli
   
DOLEV RAFAELI, PRESIDENT

 


 



 
BY:
/s/ Jay Sturm
   
JAY STURM, SECRTARY

 




 




















SBA FORM 147 B (5-00) Page 2 of 2

--------------------------------------------------------------------------------